Citation Nr: 0613473	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  05-01 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for a 
service-connected appendectomy scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1998 to August 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the RO 
in which the RO granted service connection for an 
appendectomy scar and assigned a noncompensable disability 
rating.  The veteran is contesting the initial rating 
assigned. 

In January 2006, the veteran testified at a hearing before 
the undersigned that took place via video teleconference.

The Board observes that the veteran reported that he had two 
additional nickel-size scars to the left and right of his 
service-connected appendectomy scar.  See veteran's January 
2003 statement.  The Board views this statement as a claim of 
entitlement to service connection for additional scars 
associated with the veteran's appendectomy in service and 
refers the matter to the RO for appropriate development.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board extends its apologies to the veteran for the delay 
that this remand will necessarily entail.  The Board, 
however, is of the opinion that additional development is 
necessary if the veteran is to be given the opportunity to 
prevail in this case.  In any event, for the reasons stated 
below, a remand to the RO is necessary.

Initially, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  

In the present appeal, notice must be sent regarding 
information and evidence needed to establish an increased 
rating and an effective date if an increased rating is 
granted in this claim of entitlement to an initial 
compensable rating for a service-connected appendectomy scar.  
As these question are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish both disability ratings and effective dates. 

The Board notes that because the hearing testimony 
demonstrates a reasonable possibility of success on the 
merits if the veteran reports for a VA medical examination, 
as discussed below, the veteran might well be prejudiced 
absent a revised VCAA notice.

Next, the Board notes that the veteran failed to report for a 
VA medical examination scheduled in connection with his claim 
of service connection for an appendectomy scar.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2005).  

In this instance, the veteran failed to appear for a VA 
medical examination scheduled in conjunction with his claim 
of service connection.  He has not failed to report for a 
medical examination scheduled in connection with his claim 
for increase.  Thus, the Board will afford him another 
opportunity to be examined.  The Board reminds the veteran, 
however, that failure to appear for the examination could 
result in the denial of his claim.  Id.

The RO must schedule a VA dermatologic examination in order 
to determine the symptoms and manifestations associated with 
the veteran's service-connected appendectomy scar.  In this 
regard, all symptoms and manifestations must be enumerated 
and the severity of each symptom must be assessed.  The 
examiner must provide a full description of the scar to 
include size.  The examiner is asked to comment specifically 
upon pain, underlying soft tissue damage, limitation of 
motion, instability of the scar, limitation of function 
caused by the scar, and/or ulceration if any.  

Next, the Board notes that the regulations pertaining to 
disabilities of the skin were revised during the pendency of 
this appeal effective August 30, 2002.  See 67 Fed. Red. 
49590-49599 (July 31, 2002).  The Board observed that the 
veteran filed his claim on August 28, 2002.  The veteran must 
be apprised of the relevant skin regulations effective prior 
to August 30, 2002.  The RO must evaluate the veteran's claim 
under both the former and the current schedular criteria, 
keeping in mind that the revised criteria may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC. 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish an effective date for the 
initial rating(s) assigned for the 
service-connected appendectomy scar, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO must schedule a VA dermatologic 
examination.  All symptoms and 
manifestations of the veteran's service-
connected appendectomy scar must be 
enumerated and the severity of each 
symptom must be determined.  The examiner 
must provide a full description of the 
scar to include size.  The examiner is 
specifically asked to comment upon pain, 
underlying soft tissue damage, limitation 
of motion, instability of the scar, 
limitation of function, and/or ulceration, 
if any.  

The examiner should provide a complete 
rationale for any opinion provided.  The 
claims file must be reviewed in 
conjunction with the examination.  The 
examination report should indicate whether 
the claims file was reviewed.

3.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
and including the VA skin regulations 
applicable prior to August 30, 2002.  The 
RO should keep in mind that the revised 
criteria may not be applied to any time 
period before the effective date of the 
change.  An appropriate period of time 
should be allowed for a response thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. Kedem 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

